IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL VAVAGES, SR., Civil No. 3:19-cv-1795
Petitioner (Judge Mariani)
V.

UNITED STATES OF AMERICA,
Respondent

O

AND NOW, this _/ Y ie, of N

Court’s Memorandum of the same date, IT IS HEREBY ORDERED THAT:

RDER
ovember, 2019, for the reasons set forth in the

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot based
upon Petitioner’s November 5, 2019 release.

2. The Clerk of Court is directed to CLOSE this case.

 

United States District Judge

 
